This appeal was filed on February 26, 2018. Relators also moved to strike respondent's Statement of the Case and other documents as untimely, objected to respondent's submission of documents and issues that are not in the record below, and objected to respondent's request for a referral of this matter to district court. We deferred ruling on the motion until consideration of the appeal on the merits. Non-oral consideration of this appeal and the motion was held on June 4, 2018.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Relators' motion of March 28, 2018, be, and the same is, denied in its entirety, and without prejudice to relators' right to raise the same arguments in the proceedings before the Office of Administrative Hearings.
2. The decision of the Workers' Compensation Court of Appeals filed January 29, 2018, be, and the same is, affirmed without opinion. See Hoff v. Kempton , 317 N.W.2d 361, 366 (Minn. 1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view doing no more than establishing the law of the case).
BY THE COURT:
/s/ ______________________________
Anne K. McKeig
Associate Justice